      Case 2:20-cv-00913-WJ-GBW Document 42 Filed 03/05/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO




JAXON PASTORE

       Plaintiff,

v.                                                       Civ. No. 20-913 WJ/GBW

CATRON COUNTY COMMISSION
OFFICE BOARD OF COUNTY
COMMISSIONERS, et al.,

       Defendants.


                ORDER GRANTING MOTION TO STAY DISCOVERY

       THIS MATTER comes before the Court on Defendants’ Unopposed Motion to

Stay Discovery Pending Resolution of County Defendants’ Motion for Partial Judgment

on the Pleadings on the Basis of Qualified Immunity. Doc. 40. The Court, having

reviewed the motion (doc. 40) and Plaintiff’s response (doc. 41), noting Plaintiff’s lack of

opposition to staying discovery for the pendency of Defendants’ motion for partial

judgment on the pleadings, and being otherwise fully apprised as to the matter,

GRANTS the motion.

       “Qualified immunity balances two important interests – the need to hold public

officials accountable when they exercise power irresponsibly and the need to shield

officials from harassment, distraction, and liability when they perform their duties
      Case 2:20-cv-00913-WJ-GBW Document 42 Filed 03/05/21 Page 2 of 3




reasonably.” Pearson v. Callahan, 555 U.S. 223, 231 (2009). The Supreme Court has

repeatedly highlighted the broad protection that this defense provides and has stressed

that it protects officials not only from having to stand trial, but from having to bear the

burdens attendant to litigation, including pretrial discovery. See Ashcroft v. Iqbal, 556

U.S. 662, 685 (2009); see also Saucier v. Katz, 533 U.S. 194, 200 (2001). Because qualified

immunity protects against the burdens of discovery as well as trial, the Court has also

emphasized that trial courts should resolve the issue before discovery if at all possible.

See Siegert v. Gilley, 500 U.S. 226, 231-33 (1991); Harlow v. Fitzgerald, 457 U.S. 800, 818

(1982) (“Until this threshold immunity question is resolved, discovery should not be

allowed.”); accord Jones v. City & Cnty. of Denver, 854 F.2d 1206, 1211 (10th Cir. 1988). As

a consequence, the Tenth Circuit holds that when defendants file a dispositive motion

based on qualified immunity, they are ordinarily entitled to a stay of discovery. Jiron v.

City of Lakewood, 392 F.3d 410, 414 (10th Cir. 2004); Workman v. Jordan, 958 F.2d 332, 336

(10th Cir. 1992).

       When Defendants moved for partial judgment on the pleadings pursuant to

Federal Rule of Civil Procedure 12(b)(6), see doc. 39, they also filed the instant motion to

stay discovery during the motion’s pendency, see doc. 40. In his response to the instant

motion, Plaintiff does not oppose staying discovery for the pendency of the motion for

partial judgment on the pleadings but requests “the opportunity to discovery [sic] of

specific materials and depositions to fairly defend his position and substantiate his


                                               2
      Case 2:20-cv-00913-WJ-GBW Document 42 Filed 03/05/21 Page 3 of 3




claims” under Federal Rule of Civil Procedure 56(d) if the Court converts Defendants’

motion into a motion for summary judgment or his First Amended Complaint survives

Defendants’ motion and Defendants subsequently file a motion for summary judgment.

See doc. 41 at 6–7. Plaintiff’s request is premature as the Court has not yet decided o

consider the evidence Defendants have attached to their motion for judgment on the

pleadings nor have Defendants moved for summary judgment.

       In light of the above, the Court hereby GRANTS the Motion but reserves ruling

on whether Plaintiff would be entitled to any discovery under Fed. R. Civ. P. 56(d)

should the Court convert Defendants’ motion for judgment on the pleadings into a

motion for summary judgment or Plaintiff’s First Amended Complaint survive

Defendants’ motion for judgment on the pleadings and Defendants file a motion for

summary judgment. Discovery is HEREBY STAYED for the pendency of Defendants’

Motion for Partial Judgment on the Pleadings on the Basis of Qualified Immunity (doc.

39). The Rule 16 Scheduling Conference set for March 9, 2021 is HEREBY VACATED to

be reset by the Court after the stay is lifted.

       IT IS SO ORDERED.




                                            _______________________________
                                            GREGORY B. WORMUTH
                                            UNITED STATES MAGISTRATE JUDGE


                                                  3
